Title: To James Madison from Thomas Jefferson, 11 September 1801
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Sep. 11. 1801.
I have no letter from you by the mail, whence I conclude I may possibly recieve something by private conveyance. A letter from miss Paine to Virginia Randolph saying nothing of your health makes me hope it is reestablished. I inclose you a letter from Genl. Saml. Smith with Barney’s letter to him. It contains matters worthy of some attention. I do not believe that Murray would endeavor to defeat the treaty. On the contrary I believe he would be anxious to get it through. However the more I reflect on it the more I am satisfied it’s non-ratification is unimportant, and will give us all the benefits of peace & commercial relations without the embarrasments of a treaty. You will recieve by this post my letter to the Bey of Tunis, & one to Rob. R. Livingston on Neutral rights; both open, & to be forwarded. I have recieved no letter by this post from mr. Gallatin which augurs ill of the situation of his family, as he has had occasion to write me weekly on a great variety of matter. Accept assurances of my constant & affectionate esteem & great respect.
Th: Jefferson
 

   RC (NjP); FC (DLC: Jefferson Papers).


   Samuel Smith’s 29 Aug. letter to Jefferson, enclosing that of Joshua Barney to Smith of 11 July (DLC: Jefferson Papers), stated that Barney’s letter would help to explain why the exchange of ratifications had not succeeded and “will shew that Federalists Can not be trusted with the Objects of Government.” Barney had written Smith from Paris that he hoped Smith would be coming to France as negotiator, adding: “had the president charged Mr Dawson with whatever negociation might be found necessary I know that the treaty would have been ratified ten days after his arrival, but at present it is very uncertain. Mr. Murray does not like what has been done in the U S every man who knows him, knows also his attachment to the British, & his dislike to france, it is with pain he sees that there is likely to be a reconciliation between france and the U S.” Barney explained that the first thing Murray had done was to appoint Mountflorence secretary of the embassy, “when he knew that there was not a publick Officer in france from the first Consul, down, that did not dispise & suspect his principles.” Barney charged that Mountflorence had required several Americans seeking claims to pay him 5 percent of the value of their cargoes before he would deliver their papers.


   Jefferson’s 9 Sept. 1801 letter to Hammuda Bey was in reply to that of 15 Apr. 1801 addressed to John Adams, complaining that not all the promised regalia had arrived and adding a request for forty twenty-four-pound cannon. Jefferson assured the bey that by the time the letter reached him all the stipulated articles should have been received and that the American squadron in the Mediterranean meant him no harm (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:358).


   In his 9 Sept. letter to Livingston, Jefferson explained that Livingston’s instructions would not mention the issue of “free ships make free goods” because the U.S. had not intended to take any side during the war. Jefferson offered as his personal opinion that if circumstances changed in Europe, he could support the idea as a “convenient rule” (Jefferson to Livingston, 9 Sept. 1801, Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:88–89).



   Gallatin wrote to Jefferson on 12 Sept. that the change in weather seemed to restore his and his son’s health (Gallatin to Jefferson, 12 Sept. 1801, reproduced in Papers of Gallatin [microfilm ed.], reel 5).

